DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1, 8, and 15 have been amended.
Claims 7, 14, and 21 have been cancelled.
Claim 23 has been added.

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20, 22, and 23 are allowed.


The following is an examiner’s statement of reasons for allowance: 

The examiner finds that individually each of the limitations can be found in the prior art, however, the combination of elements is not obvious in light of the prior art. As a result, the previous rejections under 35 USC 103 have been withdrawn. Khalil (US 2016/0162936) is considered as closest prior art. Khalil generally teaches a system for tracking user location and determining a merchant to notify when a user is within a predetermined proximity. The merchant is notified of the user and is asked to provide advertising content for user based on provided profile information of the user. The merchant returns the advertisement to the system and the system then distributes the advertisement to the user. Khalil does not expressly teach evaluating the advertising content, machine learning, or selectable interface options. Gonzales Jr (US 2016/0253702) generally teaches analyzing a proposed promotion and determining whether to modify the promotion. If the promotion does not need modifying it is sent to the user. If it is Richter (US 2015/0120420) teaches selectable interface options to approve or reject an offer. Greenberger et al (US 2020/0143425) generally teaches analyzing promotions to improve efficiency and success rates over time using machine learning. The promotion may be modified based on tracked activity and engagement as determined by the result provided form the machine learning algorithm.
	With regard to 35 USC 101, the examiner finds that the claim limitations provide a practical application. The examiner finds the additional elements go beyond general linking to a particular environment and merely implementing the invention on a generic computer as the implementation relies on the real time determination of a user’s location using GPS data from the user’s device and using that location data to determine a set of entities, establishing a wireless connection, various interfaces, and the use of machine learning to analyze and update offer data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688